DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0069] there are two occurrences of "finger tips" and both occurrences of "finger tips" should be changed to fingertips.  
In the same paragraph [0069] there is described "(e.g., finders extending from the tips)" in which finders should be changed to fingers
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 at line 11 "image dta" is claimed which is indefinite as to that which is claimed.  At line 11 "image dta" could be changed to “image data” which would clarify the claim and overcome this indefinite issue.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Schmalstieg, US Patent Application Publication No. 2014/0321702, describes in paragraph [0097] “In a further embodiment, methods 300 and/or 335 may be used with appropriate modifications to deliver precise occlusion between virtual and real objects. For example, if a known (tracked or stationary) object is present in live input video image frame 305 and the tracked object may occlude virtual objects, then a phantom or virtual representation of the real known object may be rendered in a virtual z-buffer. The resulting phantom z-buffer may be used to resolve occlusions with the virtual object.”.

Abhari et al., US Patent Application Publication No. 2019/0015163, describes if a live image of a surgical area has occlusion then surgeon may select to view pre-stored image(s) of a surgical area while performing surgery, refer to paragraphs [0127]-[0146]. 
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10:
The prior art of record fails to teach or suggest in the context of independent claim 1 “accessing a data store that stores a three-dimensional representation of the scene with the object being present; and augmenting the live image to depict the object without at least a portion of the occlusion, using the three-dimensional representation of the scene”.

The prior art of record fails to teach or suggest in the context of independent claim 11 “access, from the memory, the three-dimensional representation of the scene with the object being present; and augment the live image to depict the portion of the object that is occluded, using image data provided by the three-dimensional representation”.
Claim 15:
The prior art of record fails to teach or suggest in the context of independent claim 15 “generating, using the three-dimensional representation of the scene, a visual representation of the object of interest in the region of the segment corresponding to the dynamic object; and visually altering at least a portion of the segment that occludes at least the portion of the object of the scene”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613